10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cs

 

 

ase 3:18-cr-03071-WQH Document 134 Filed 07/23/19 PagelD.912 Page 1 of

 

 
     

I
Clene US STyeor

RIC i a gq
Bye IER DIS Lic

 

 

Benen Feat ascertain nite mictetie ashame poi ty I ve

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 18-cr-03071-WQH

Plaintiff,, FINDINGS AND RECOMMENDATION
OF THE MAGISTRATE JUDGE

Vv. UPON A PLEA OF GUILTY

Gannon Giguiere (1),

Defendant.

er ee ee

 

Upon Defendant’s request to enter a guilty plea to
Count One (1) of the Superseding Indictment pursuant to
Rule 11 of the Federal Rules of Criminal Procedure,
this matter was referred to the Magistrate Judge by the
District Judge, with the written consents of the
Defendant, counsel for the Defendant, and counsel for
the United States.

Thereafter, the matter came on for a hearing on
Defendant’s guilty plea, in full compliance with Rule
11, Federal Rules of Criminal Procedure, before the

Magistrate Judge, in open court and on the record.

 
10
il
12
13
14
15
16
17
18
19
20
al
22
23
24
29
26
27

28

|

 

In consideration of that hearing and the allocution
made by the Defendant under oath on the record and in
the presence of counsel, and the remarks of the
Assistant United States Attorney,

I make the following FINDINGS - that the Defendant

understands:

1. The government’s right, in a prosecution for
perjury or false statement, to use against the
defendant any statement that the defendant
gives under oath;

2. The right to persist in a plea of “not guilty”;

3. The right to a speedy and public trial;

4. The right to trial by jury, or the ability to
waive that right and have a judge try the case
without a jury;

5. The right to be represented by counsel-and if

| necessary to have the court appoint counsel-at
trial and at every other stage of the
proceeding;

6. The right at trial to confront and cross-
examine adverse witnesses, to be protected from
compelled self-incrimination, to testify and
present evidence, and to compel the attendance

of witnesses;

ase 3:18-cr-03071-WQH Document 134 Filed 07/23/19 PagelD.913 Page 2 045

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.

ll.

12.

13.

14.

15.

 

Nase 3:18-cr-03071-WQH Document 134 Filed 07/23/19 PagelD.914 Page 3 oj

The defendant’s waiver of these trial rights if
the court accepts a guilty plea or nolo
contendere;

The nature of each charge to which the
defendant is pleading;

Any maximum possible penalty, including
imprisonment, fine, and term of supervised
release;

Any applicable mandatory minimum penalty;

Any applicable forfeiture;

The court’s authority to order restitution [if
applicable];

The court’s obligation to impose a special
assessment;

In determining a sentence, the court’s
obligation to calculate the applicable
sentencing guideline range and to consider that
range, possible departures under the Sentencing
Guidelines, and other sentencing factors under
18 U.S.C § 3553 (a);

Any provision in the plea agreement whereby

defendant waives the right to appeal or to

 
10
11
12
13
i4
15
16
1?
18
19
20
2i
22
23
24
25
26
a7

28

>

 

jase 3:18-cr-03071-WQH Document 134 Filed 07/23/19 PagelD.915 Page 40

collaterally attack the conviction and
sentence; and

16. That, if convicted, a defendant who is not a
United States citizen may be removed from the
United States, denied citizenship, and denied

admission to the United States in the future.

t further find that:

17. The defendant is competent to enter a plea;

18. The defendant’s guilty plea is made knowingly
and voluntarily, and did not result from force,
threats or promises (other than those made in a
plea agreement); and

19. There is a factual basis for Defendant’s plea.

I therefore RECOMMEND that the District Judge
accept the Defendant’s guilty plea to One (1) of the
Superseding Indictment.

The sentencing hearing will be before United States
District Judge William Q. Hayes, on 10/28/2019 at 9:00
AM. The court excludes time from 7/23/2019 through
10/28/2019 pursuant to 18 USC § 3161 (h) (1) (G) on the
ground that the District Judge will be considering the

proposed plea agreement.

 

 
10
11
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

Wase 3:18-cr-03071-WQH Document 134 Filed 07/23/19 PagelD.916 Page 5 of

Objections to these Findings and Recommendations
are waived by the parties if not made within 14 days of
this order. If the parties waive the preparation of the
Presentence Report, objections are due within three

days of this order.

Dated: 7/23/2019 CE QQ,

Hon. ROBERT A MCQUAID
United States Magistrate
Judge

Copies to:

Judge William Q. Hayes

Assistant United States Attorney
Counsel for Defendant

 

 

 
